ITEMID: 001-69632
LANGUAGEISOCODE: ENG
RESPONDENT: AUT
BRANCH: CHAMBER
DATE: 2005
DOCNAME: CASE OF GEYER v. AUSTRIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1 (length of proceedings);Partly inadmissible;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award;Costs and expenses (domestic proceedings) - claim dismissed;Costs and expenses partial award - Convention proceedings
JUDGES: David Thór Björgvinsson;Mark Villiger
TEXT: 4. The applicant was born in 1951 and lives in Vienna. He is a tax accountant by profession.
5. In December 1989 the applicant, in the course of an inspection of his tax accountant office by tax inspectors (Betriebsprüfung) filed reports (Selbstanzeigen) in which he incriminated himself. He informed the Vienna Tax Authority for the 3rd and 11th District that he had made false statements in his income tax forms when he declared losses resulting from participation in the W. and G. company.
6. On 11 May 1994 the Salzburg-Land Tax Office (Finanzamt) instituted administrative criminal proceedings on suspicion of tax evasion against the applicant. The applicant's objection was of no avail.
7. Having held hearings on 2 June, 3 November and 4 December 1995, the Trial Board (Spruchsenat) at the Salzburg-Land Tax Office convicted the applicant on the latter date under Section 34 § 1 of the Tax Offences Act (Finanzstrafgesetz) of negligent tax evasion and sentenced him to a fine of ATS 700,000 (approximately 50,900 euros). It further ordered him to pay the costs of the proceedings. The applicant and the Public Prosecutor (Amtsbeauftragter) filed an appeal.
8. On 27 June 1996 the Appeals Board (Berufungssenat) at the Salzburg Regional Directorate of Finance (Finanzlandesdirektion), having held a hearing on the same day, granted the Public Prosecutor's appeal and convicted the applicant of intentional tax evasion under Section 33 § 1 of the Tax Offences Act. The sentence remained unchanged.
9. Subsequently, on 20 September 1996, the applicant filed a complaint with the Administrative Court and requested an oral hearing. He complained inter alia that the Salzburg-Land Tax Office's had lacked jurisdiction in the proceedings at issue and that in the hearing before the Appeal's Board he had not been questioned.
10. The Salzburg Regional Directorate of Finance filed comments on the applicant's complaint on 12 November 1996.
11. On 10 December 1996 the Administrative Court granted suspensive effect to the applicant's complaint.
12. On 22 September 2000 the Administrative Court, without having held a hearing, dismissed the applicant's complaint and ordered him to pay the costs of the proceedings before it. Referring to its case-law, it stated that the Salzburg-Land Tax Office had been competent to conduct the proceedings at issue. Regarding the applicant's complaint that he had not been questioned in the hearing before the Appeal's Board, it noted inter alia that the applicant had not submitted that he had been prevented from presenting his arguments on his own motion in the hearing before the Appeal's Board.
The judgment was served on the applicant's counsel on 20 October 2000.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
